department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division number release date date date contact person identification_number contact number employer_identification_number uil numbers form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file instructions and do not send them to this office failure_to_file the returns timely may result in a penalty file the returns in accordance with their we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you agree with our deletions you do not need to take any further action if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service at if you have any questions about your or the irs customer service number for businesses the irs customer service number for people with hearing impairments is sincerely karen schiller acting director exempt_organizations rulings and agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c contact person identification_number contact number fax number employer_identification_number tax_exempt_and_government_entities_division date date uil number egend e w l o l z d a i - o o o o s dear we have considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code code as an organization described in sec_501 based on the information submitted we have concluded that you do not qualify for exemption under that section the basis for our conclusion is set forth below facts you are organized as a nonprofit corporation under state law article ill of your certificate of formation provides the corporation is organized and shall be operated exclusively for charitable and educational_purposes within the meaning of sec_501 of the internal_revenue_code sec_1 of your bylaws provides the purpose of the corporation shall be as set forth in the certificate of formation the specific mission of the corporation shall be to provide innovative high quality mental health care for vulnerable children adolescents and their family to maximize their cognitive abilities emotional well-being safety self-esteem and worldly functioning your application form_1023 provides that you will seek to provide access to quality mental health care to underserved children and adolescents including those who have- n w r a o brain-based developmental disabilities experienced abuse neglect or other trauma experienced placement in foster care joined adopting families later than a few months of age poverty or near poverty economic status families and need mental health care serious mental illnesses or have nuclear family members with serious mental illnesses and chronic medical conditions or have family members with chronic medical conditions the services that you will provide include psychiatric psychological neuropsychological assessments best practice psychotherapeutic interventions and psychopharmacologic interventions to accomplish your mission you will- provide high quality developmentally appropriate and evidence-based care in an integrated and interdisciplinary model of care delivery embed mental health services into existing nonprofits public agencies and primary care settings that serve the target population create flexible staffing programming and partnerships to be responsive to community need advance the training of practitioners of psychiatry psychology nursing and social work in the delivery and administration of mental health services establish and further prevention and early intervention programs that enhance children’s and family’s mental well-being and resiliency including in partnership with existing agencies create sustainable funding through private and government sources to provide these services provide clinical and programmatic consultative services to agencies and practitioners that serve the target population seek research grants focused on mental health interventions that benefit the target population advocate for community mental health practices and policy initiatives that enhance the availability comprehensiveness and quality of care incorporate a program evaluation and improvement component to measure and maximize impact in letter you revised the narrative description of your activities by adding that all services provided by applicant will be provided by licensed medical providers including psychiatrists and other mental health professionals who are not employees of applicant but who are operating pursuant to service agreements as independent contractors b is your executive director and medical director in letter you state that- bis currently rendering services free of charge it is anticipated that in the future he may receive annual payments in the indicated amount pursuant to a medical director agreement under the medical director agreement b will render services as an independent_contractor in such capacity applicant will in no way control or restrict the exercise of b’s independent medical judgment you provided a revised part x financial data of your form_1023 to reflect the fact that amounts paid to officers are being paid as professional fees pursuant to an independent_contractor agreement and not as compensation in letter you state that you will contract with medical professionals physicians to provide services on site at partner agencies your current partner agencies are p and s you do not bill patients for mental health services rather you receive a negotiated consulting fee from each partner agency with respect to the consulting fee charged to s you state- the consulting fee currently charged to s for the services of a child and adolescent psychiatrist is dollar_figurex hour this fee represents a discounted rate the undiscounted rates charged by local private practice child and adolescent psychiatrists range from approximately dollar_figurex-dollar_figurex hour depending on the service provided with respect to the consulting fee charged to p you state- the fee currently charged to p by n is dollar_figurex month the weekly services provided are two half-days of service provided by an advanced nurse practitioner specializing in mental health and approximately to hours_of_service and supervision by a child and adolescent psychiatrist plus on-call coverage the agreed fee represents a substantial discount from standard marketplace charges in addition the agreed fee covers applicant's conduct of a pilot program for teen mother residents of p to teach these young mothers empathic attachment to their children in addition applicant provides training and program planning services for both of these partner agencies without additional_charge training and program-planning time ranges from hours a month at present exhibit c to letter is a letter written by d who serves as healthcare regulatory counsel to you in that letter d renders a legal opinion on the issue of whether the manner in which you provide professional health mental services complies with the state’s prohibition on the corporate practice of medicine d writes- n may not legally employ psychiatrists or other licensed physicians as employees because doing so would violate the state’s prohibition on the corporate practice of medicine the corporate practice of medicine doctrine does not prohibit a non- physician or a non-physician entity from entering into an independent_contractor arrangement with physicians so long as the non-physician or non-physician entity does not split fees with the physicians does not control and is not in a position to exercise control_over the physician’s independent medical judgment n is not a physician or otherwise permitted under state law to employ physicians in the practice of medicine it may engage physicians on an independent_contractor basis to provide medical services so long as it does not share fees with the physicians have the right to or attempt to exercise control_over the physicians’ independent medical judgment at n’s request we have drafted the attached professional services agreement tempiate for the entity to engage physicians and other licensed health care professionals on an independent_contractor basis to provide mental health services to children and adolescents the draft agreement provides that the physician contractor’ is an independent_contractor and shall utilize independent professional judgment in the care it further provides that n shall neither have nor exercise and treatment of patients control or direction over the methods by which the contractor performs his her work the hourly fee to be paid to the contractor is calculated to reimburse the physician for his her professional services under the agreement the physician’s compensation is lower than standard rates in the community the lower amount is consistent with the below-market rates that n agreed to in its agreements with s and p which allow it to provide mental health services to a greater number of underserved children example n receives dollar_figurex per hour from s for physician services pays the physician dollar_figurex per hour and retains dollar_figurex to cover administrative costs by way of exhibit e to letter is an unexecuted medical director agreement between you and b under which b agrees to serve as your medical director article of the agreement provides that it is the intent of the parties that medical director shall not be deemed to be an employee of applicant for any purpose whatsoever in letter in response to our question - what percentage below your actual costs do you provide services to s and p - you provide additional information about your fee generating activities you explained that- applicant’s independent service providers are successful clinicians whose separate for- profit practices serve private patients who pay market rates applicant has requested that these clinicians provide services to at-risk populations at rates that are significantly below market the rates currently being paid_by applicant to its independent_contractor physicians is approximately below market rates applicant's administrative costs are quite low based upon the strength of applicant's board_of directors and indications to date of general community support applicant believes that when it obtains its determination_letter applicant will be able to generate donations and grant income in excess of its fee revenue and will therefore be able to provide services at less than one-half of the cost of such services letter also mentions that your present and proposed activities include educational training and research activities you estimate that of applicant's time is devoted to administering its contracts with p and s and of its time is devoted to the other consultation and advocacy initiatives law sec_501 of the code exempts from federal income_taxation organizations described in subsection c sec_501 describes corporations organized and operated exclusively for charitable religious educational and other specified exempt purposes sec_1_501_c_3_-1 of the income_tax regulations provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section organization fails to meet either the organizational_test or the operational_test it is not exempt if an sec_1_501_c_3_-1 provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose revrul_69_528 1969_2_cb_127 concerns an organization formed to provide investment services for a fee exclusively to organizations exempt under sec_501 the ruling states that providing investment services on a regular basis for a fee is a trade_or_business ordinarily carried on for profit if the services were regularly provided by one tax-exempt_organization for other tax-exempt organizations such activity would constitute unrelated_trade_or_business thus the ruling holds that the organization is not described in sec_501 since it is regularly carrying on the business of providing investment services that would be unrelated_trade_or_business if carried on by any of the tax-exempt_organization on whose behalf it operates revrul_71_529 1971_2_cb_234 concerns an organization formed specifically to assist sec_501 organizations to manage more effectively their endowment or investment funds membership in the organization is restricted to colleges and universities exempt under sec_501 its board_of directors is composed of representatives of the member organizations most of the operating_expenses of the organization are paid for by grants from independent charitable organizations the member organizations pay only a nominal fee for the services performed these fees represent less than fifteen percent of the total costs of operation the ruling states that by providing the services described above to its members the organization is performing an essential function for charitable organizations by performing this function for the organizations for a charge that is substantially below cost the organization is performing a charitable activity within the meaning of sec_501 consequently the ruling holds that the organization qualifies for exemption under sec_501 revrul_72_369 1972_2_cb_245 concerns an organization formed to provide managerial and consulting services for nonprofit_organizations exempt under sec_501 to improve the administration of their charitable programs the organization enters into agreements with unrelated nonprofit_organizations to furnish managerial and consulting services on a cost_basis the ruling states that the provision of managerial and consulting services on a regular basis for a fee is a trade_or_business ordinarily carried on for profit the fact that the services in this case are provided at cost and solely for exempt_organizations is not sufficient to characterize this activity as charitable within the meaning of sec_501 of the code furnishing the services at cost lacks the donative element necessary to establish this activity as charitable accordingly the ruling holds that the organization's activities are not charitable and therefore the organization does not qualify for exemption under sec_501 in 326_us_279 the supreme court stated that the presence of a single nonexempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes this case is the basis of sec_1_501_c_3_-1 which provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities are not in furtherance of an exempt_purpose in 102_tc_745 the tax_court addressed the issue of whether an organization which provided automobile insurance to a group of exempt_organizations under sec_501 qualified under the sec_501 exception to the definition of commercial-type_insurance in analyzing whether the taxpayer satisfied the substantially below cost threshold the court relied heavily on revrul_71_529 under that standard the court held that an arrangement whereby an organization’s members for the taxable years contributed and dollar_figure percent respectively of the total costs of providing insurance comes nowhere near the mark of evidencing substantially below cost services in 32_fedclaims_277 the court held that an organization formed by nonprofit exempt_organizations to administer a group self-insurance risk_pool and to provide insurance to members at the lowest possible cost was not exempt the court observing that the plaintiff's members had contributed as little as under sec_501 percent of the total costs of operation said that contributing percent of costs does not satisfy the policy underlying the substantially below cost analysis such a figure is neither the nominal fee described in revrul_71_529 nor does it manifest donative_intent analysis you contract with mental health professionals contractors who agree to provide professional services to you at reduced rates in turn you offer the services of these contractors to nonprofit clinics and public agencies that serve underserved children and adolescents in return for the services provided by the contractors the clinics and agencies pay you a consulting fee this fee is set at an hourly rate sufficient to cover the cost to you of the contractor and your administrative costs while it may be the case that your contractors provide their services at a fee below what is customarily and reasonable charged in private practice the provision of professional services at less than market rates does not in itself render such services charitable furthermore you have made it clear that the contractors provide such services in their capacities as independent contractors and not as your employees or agents you acknowledge that if the contractor's services were attributed to you you would be in violation of the state’s prohibition on the corporate practice of medicine consequently the contractor's services even if such services were deemed to be in furtherance of charitable purposes would not be attributed to you for purposes of determining whether you are engaged primarily in activities which accomplish any of the exempt purposes specified in sec_501 since the mental health services provided to clinics and agencies are carried on by independent contractors and not by you we must consider whether your actual activities - negotiating agreements with clinics and public agencies on behalf of your contractors and administering those agreements - furthers any purpose described in sec_501 the internal_revenue_service the service’ has recognized the exemption of organizations that provide administrative services to organizations exempt under sec_501 at substantially below cost on in effect similar to a grant-making charity assisting the the theory that such an organization is recipient organizations in carrying out their charitable programs for example in revrul_69_528 it was held that an organization providing investment services to a group of unrelated sec_501 organizations for a fee did not qualify for exemption under sec_501 because such activity would be considered an unrelated_trade_or_business if regularly provided by one tax- exempt_organization for another tax-exempt_organization on the other hand in revrul_71_529 it was held that a somewhat similar organization qualified for sec_501 exemption on the grounds that it was controlled by the organizations that it served and charged only a nominal amount for its services ie fees represented less than fifteen percent of the total cost of operation finally in revrul_72_369 it was held that an organization providing managerial and consulting services to sec_501 organizations at cost did not qualify for exemption under sec_501 the ruling states that it is not sufficient that the organization served only exempt_organizations and that its operations were not designed to show a profit the provision of commercial services at cost would not provide a basis for exemption under sec_501 insofar as your services to p s and other clinics and public agencies are of an ordinary commercial and administrative nature they will not be considered to further charitable purposes unless they are furnished solely to sec_501 organizations at substantially below your cost you guess that as a tax-exempt_organization you would be able to generate donations and grant income in excess of fee revenue and would therefore be able to provide services at less than one-half of the cost of such services in paratransit ins corp v comm'r the court concluded that revenues of to percent of expenditures did not evidence substantially below cost services in nonprofits’ ins alliance of calif v united_states the court concluded that charges equal to percent of costs did not satisfy the substantially below cost standard thus while you hope that tax-exempt status would enable you to provide services to clinics and agencies at less than one-half the cost of such services even one-half of cost is neither a nominal fee nor does it manifest a donative_intent therefore your activities on behalf of p s and other clinics and shelters would not be activities that further charitable purposes within the meaning of sec_501 while we recognize that you also engage in non-fee generating consultations and advocacy initiatives that may or may not further exempt purposes you devote by your own estimate to percent of your time to administering your contracts with p and s thus your non-exempt activities on behalf of p and s are not an insubstantial part of your total activities the supreme court in better business bureau of washington d c v united_states said that the presence of a single nonexempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes insofar as we find that your activities with respect to your contractors p and s do not further exempt purposes and are not insubstantial we conclude that you have a substantial non-exempt purpose that precludes you from being recognized as an organization described in sec_501 accordingly you do not qualify for exemption as an organization described in sec_501 and you must file federal_income_tax returns contributions to you are not deductible under sec_170 you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you if you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications for more information about representation see publication practice_before_the_irs if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the service will consider the failure to protest as a failure to exhaust available administrative remedies sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the i r s if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to this address internal_revenue_service nca constitution ave n w washington dc you may also fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely karen schiller acting director rulings and agreements
